EXHIBIT 10.16(c)

ADVANCED MEDICAL OPTICS, INC.

2005 EXECUTIVE DEFERRED COMPENSATION PLAN

(2009 RESTATEMENT)

Effective January 1, 2005



--------------------------------------------------------------------------------

ADVANCED MEDICAL OPTICS, INC.

2005 EXECUTIVE DEFERRED COMPENSATION

(2009 RESTATEMENT)

TABLE OF CONTENTS

 

          Page ARTICLE I - INTRODUCTION    1 1.1    Plan Purpose    1 1.2   
Effective Date of Plan    1 1.3    Applicability of Code Section 409A    1 1.4
   Applicability of ERISA    1 1.5    Predecessor Plan    1 ARTICLE II –
DEFINITIONS    2 2.1    AMO 401(k) Plan    2 2.2    Annual Deferral    2 2.3   
Base Salary    2 2.4    Beneficiary    2 2.5    Board; Board of Directors    2
2.6    Bonuses    2 2.7    Code    2 2.8    Committee    2 2.9    Company    2
2.10    Credited Service    2 2.11    Death Benefit    2 2.12    Deferral
Accounts    3 2.13    Deferral Election    3 2.14    Disability    3 2.15   
Effective Date    3 2.16    Eligible Employee    3 2.17    ERISA    3 2.18   
Enrollment Forms    3 2.19    Financial Hardship Withdrawal    3 2.20    Fund
Rate    4 2.21    Open Enrollment Period    4 2.22    Participant    4 2.23   
Plan    4 2.24    Plan Entry Date    4 2.25    Plan Year    4 2.26   
Predecessor Plan    4 2.28    Retirement Benefit    4 2.28    Retirement Date   
4 2.29    Scheduled In-Service Withdrawal    4 2.30    Specified Employee    4



--------------------------------------------------------------------------------

ADVANCED MEDICAL OPTICS, INC.

2005 EXECUTIVE DEFERRED COMPENSATION

(2009 RESTATEMENT)

TABLE OF CONTENTS

 

          Page 2.31    Termination Benefit    4 2.32    Termination of
Employment    4 ARTICLE III - ENROLLMENT AND PARTICIPATION    5 3.1    Open
Enrollment    5 3.2    First Year of Eligibility    5 3.3    Automatic
Enrollment for Restoration or Discretionary Credits    5 ARTICLE IV - DEFERRAL
ELECTIONS    6 4.1    Deferral Election    6 4.2    Maximum Deferral Amount    6
4.3    Minimum Deferral Amount    6 4.4    Termination of Deferral Election    6
4.5    Time and Form of Payment    7 ARTICLE V - DEFERRAL ACCOUNTS    8 5.1   
Deferral Accounts    8 5.2    Investment Earnings on Deferral Accounts    9 5.3
   Participant Investment Elections    9 5.4    Fund Media    9 5.5    Statement
of Accounts    9 ARTICLE VI - RETIREMENT BENEFIT DISTRIBUTIONS    10 6.1   
Entitlement to Retirement Benefits    10 6.2    Time of Commencement    10 6.3
   Form of Retirement Benefits    10 6.4    Change in Time or Form of Payment   
11 ARTICLE VII - TERMINATION BENEFIT DISTRIBUTIONS    12 7.1    Entitlement to
Termination Benefits    12 7.2    Time of Commencement    12 7.3    Form of
Termination Benefits    12 7.4    Change in Time or Form of Payment    13

 

ii



--------------------------------------------------------------------------------

ADVANCED MEDICAL OPTICS, INC.

2005 EXECUTIVE DEFERRED COMPENSATION

(2009 RESTATEMENT)

TABLE OF CONTENTS

 

          Page ARTICLE VIII – DEATH BENEFIT DISTRIBUTIONS    14 8.1   
Entitlement to Death Benefits    14 8.2    Time of Commencement    14 8.3   
Form of Death Benefits    14 8.4    Change in Time or Form of Payment    15 8.5
   Investments After Death    15 ARTICLE IX - SCHEDULED IN-SERVICE WITHDRAWALS
   17 9.1    Entitlement to Scheduled In-Service Withdrawal    17 9.2    Time of
Commencement    17 9.3    Form of Scheduled In-Service Withdrawal    17 9.4   
Change in Time or Form of Payment    17 ARTICLE X - FINANCIAL HARDSHIP
WITHDRAWALS    18 10.1    Entitlement to Financial Hardship Withdrawal    18
10.2    Termination of Deferral Election    18 10.3    Financial Hardship
Defined    18 10.4    Amount of Financial Hardship Withdrawal    18 10.5   
Source of Financial Hardship Withdrawal    19 ARTICLE XI - ADDITIONAL BENEFIT
PAYMENT RULES    20 11.1    Constructive Receipt    20 11.2    Postponement of
Payment    20 11.3    Installment Payments    20 11.4    Transition Election
Rule    20 ARTICLE XII - ADMINISTRATION OF THE PLAN    21 12.1    Administration
by Committee    21 12.2    Committee Authority; Rules and Regulations    21 12.3
   Appointment of Agents    21 12.4    Application for Benefits    21 12.5   
Action on Application    21 12.6    Appeal Procedures    22

 

iii



--------------------------------------------------------------------------------

ADVANCED MEDICAL OPTICS, INC.

2005 EXECUTIVE DEFERRED COMPENSATION

(2009 RESTATEMENT)

TABLE OF CONTENTS

 

          Page ARTICLE XIII - CHANGE IN CONTROL    24 13.1    Effect of a Change
in Control    24 13.2    Change in Control Defined    24 ARTICLE XIV - TRUST AND
INSURANCE CONTRACTS    26 14.1    Trust Information    26 14.2    Funding of
Trust    26 14.3    Investment in Insurance Contracts    26 14.4    Investment
in Fund Media    26 ARTICLE XV - MISCELLANEOUS PROVISIONS    27 15.1   
Designation of Beneficiary    27 15.2    Payments During Incapacity    27 15.3
   Domestic Relations Orders    27 15.4    Prohibition Against Assignment    27
15.5    Binding Effect    28 15.6    No Transfer of Interest    28 15.7   
Amendment or Termination of the Plan    28 15.8    No Right to Employment    28
15.9    Notices    28 15.10    Governing Law    29 15.11    Titles and Headings;
Gender of Terms    29 15.12    Severability    29 15.13    Tax Effect of Plan   
29 APPENDIX A – Fund Media    A-1

 

iv



--------------------------------------------------------------------------------

ARTICLE I

INTRODUCTION

1.1 Plan Purpose. The purpose of the Advanced Medical Optics, Inc. 2005
Executive Deferred Compensation Plan (the “Plan”) is to provide deferred
compensation benefits to selected executive and management employees of the
Company as more fully provided herein. The benefits provided under this Plan are
intended to be in addition to other employee benefit programs offered by the
Company, including but not limited to tax-qualified employee benefit plans.

1.2 Effective Date of Plan. The Plan was established effective as of January 1,
2005 by the Board of Directors of Advanced Medical Optics, Inc., a Delaware
corporation (“AMO”), and is hereby amended and restated effective as of
January 1, 2005. The Plan shall continue in effect until terminated by the
Board.

1.3 Applicability of Code Section 409A. The Plan applies to deferred
compensation benefits subject to Code Section 409A. It is intended that the Code
Section 409A provisions be regarded as good faith compliance with the
requirements of Code Section 409A and be construed in accordance with Code
Section 409A, the Treasury regulations, and other guidance issued thereunder.

1.4 Applicability of ERISA. The Plan is intended to be a “top-hat” plan — that
is, an unfunded plan maintained primarily for the purpose of providing deferred
compensation to a select group of management or highly compensated employees
within the meaning of ERISA.

1.5 Predecessor Plan. Deferred compensation benefits that are not subject to
Code Section 409A shall be provided solely under the Advanced Medical Optics,
Inc. Executive Deferred Compensation Plan (the “Predecessor Plan”) and shall
continue to be governed under the terms of the Predecessor Plan.



--------------------------------------------------------------------------------

ARTICLE II

DEFINITIONS

As used herein, the following definitions shall apply unless context clearly
indicates to the contrary.

2.1 AMO 401(k) Plan. “AMO 401(k) Plan” means the Advanced Medical Optics 401(k)
Plan, as amended from time to time.

2.2 Annual Deferral. “Annual Deferral” means the amount of Base Salary and/or
Bonuses which the Participant elects to defer for each Plan Year pursuant to
Section 4.1 of the Plan.

2.3 Base Salary. “Base Salary” means the Participant’s annual basic rate of pay
from the Company (excluding Bonuses, commissions, and other non-regular forms of
compensation) before reductions for deferrals under this Plan, the AMO 401(k)
Plan, or a “cafeteria plan” under Code Section 125.

2.4 Beneficiary. “Beneficiary” means the person or persons or entity designated
as such in accordance with Section 15.1.

2.5 Board; Board of Directors. “Board” and “Board of Directors” each mean the
Board of Directors of AMO. The Organization, Compensation and Corporate
Governance Committee of the Board, or any successor thereto, shall exercise any
and all rights, duties and obligations that are retained by or assigned to the
Board under the Plan.

2.6 Bonuses. “Bonuses” means non-salary amounts earned by the Participant that
are designated as bonuses or commissions. Bonuses shall relate to Plan Year for
which the services were performed even though they may be paid in the subsequent
Plan Year in accordance with Company policy or practice.

2.7 Code. “Code” means the Internal Revenue Code of 1986, as amended.

2.8 Committee. “Committee” means the committee authorized to administer this
Plan as set forth in Section 12.1.

2.9 Company. “Company” means Advanced Medical Optics, Inc., a Delaware
corporation, and each Affiliated Company (as defined in the AMO 401(k) Plan)
designated by the Board of Directors.

2.10 Credited Service. “Credited Service” means the amount of service of a
Participant determined by the Committee based on the human resources records
maintained by the Company. In the case of an Eligible Employee who was employed
by the Company at any time prior to the Effective Date, his or her “Credited
Service” as determined under the Predecessor Plan shall be added to such
Eligible Employee’s Credited Service under this Plan.

2.11 Death Benefit. “Death Benefit” means a distribution described in Article
VIII.

 

2



--------------------------------------------------------------------------------

2.12 Deferral Accounts. “Deferral Accounts” means the separate accounts
maintained solely for record keeping purposes on behalf of each Participant to
which a Participant’s Annual Deferrals, Restoration Credits, and Discretionary
Credits for a Plan Year are credited pursuant to Section 5.1 and to which
earnings are credited at the Fund Rate pursuant to Section 5.2.

2.13 Deferral Election. “Deferral Election” means an election made by the
Participant to defer Base Salary or Bonuses pursuant to Section 4.1.

2.14 Disability. “Disability” means any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than six (6) months and as a result the
Participant is unable to perform the duties of his or her position or any
substantially similar position.

2.15 Effective Date. “Effective Date” means January 1, 2005 for this amended and
restated Plan.

2.16 Eligible Employee. “Eligible Employee” means:

(a) Any employee of the Company who is a United States-based payroll employee, a
Puerto Rico-based payroll employee, or any expatriate employee of the Company
who is a United States citizen or permanent resident and who is either exempt
grade 8E and above (“Eligible by Grade”) or is employed in another executive or
management position as approved by the Committee (“Eligible by Designation”); or

(b) For Plan Years beginning on or after January 1, 2008, any employee of the
Company who is a United States-based payroll employee or a Puerto Rico-based
payroll employee employed in a sales position, who is classified below grade 8E,
whose annual compensation exceeds the limit in Code Section 401(a)(17), and who
is not an Eligible Employee under subsection (a) above (“Eligible Salesperson”);

provided, that in each case (i) he or she is not classified or paid as an
independent contractor (regardless of his or her classification for federal tax
or other legal purposes) by the Company and (ii) he or she does not perform
services for the Company pursuant to an agreement between the Company and any
other person including a leasing organization.

2.17 ERISA. “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended.

2.18 Enrollment Forms. “Enrollment Forms” means, collectively, the form or forms
prescribed by the Committee for enrollment in the Plan including (i) a “Deferral
Election Form” pursuant to which a Participant agrees to defer Base Salary
and/or Bonuses for a Plan Year, (ii) a “Distribution Election Form” pursuant to
which a Participant elects or changes the form and time of benefit payment for
amounts related to each Plan Year, and (iii) an “Investment Election Form”
pursuant to which a Participant allocates his or her Annual Deferrals or
transfers amounts in his or her Deferral Accounts among the Fund Media.

2.19 Financial Hardship Withdrawal. “Financial Hardship Withdrawal” means a
withdrawal requested by the Participant that is payable in accordance with
Article X.

 

3



--------------------------------------------------------------------------------

2.20 Fund Rate, “Fund Rate” means, with respect to any portion of a Deferral
Account for which the Fund Rate is applicable, the rate of return based on the
income, gains, losses and expenses of the insurance funds or other investment
vehicles (collectively called “Fund Media”) selected by the Participant in
accordance with Section 5.4.

2.21 Open Enrollment Period. “Open Enrollment Period” means the enrollment
period during which an Eligible Employee may enroll in the Plan for a Plan Year
or the remainder of the Plan Year. Open Enrollment Periods shall be established
as determined by the Company subject to any limitations or requirements set
forth under the terms of the Plan.

2.22 Participant. “Participant” means any Eligible Employee who enrolls or
commences participation in the Plan as provided under Article III.

2.23 Plan. “Plan” means this Advanced Medical Optics, Inc. 2005 Executive
Deferred Compensation Plan as it may be amended from time to time.

2.24 Plan Entry Date. “Plan Entry Date” means, in the case of an Eligible
Employee other than an Eligible Salesperson, the first day of the calendar
quarter immediately following the day an employee first satisfies the
requirements of Section 2.16(a).

2.25 Plan Year. “Plan Year” means the calendar year.

2.26 Predecessor Plan. “Predecessor Plan” means the Advanced Medical Optics,
Inc. Executive Deferred Compensation Plan originally effective as of the date
Allergan, Inc., a Delaware corporation (“Allergan”) distributed the shares of
common stock, par value $0.01 per share, of AMO to the stockholders of Allergan.

2.27 Retirement Benefit. “Retirement Benefit” means a distribution described in
Article VI.

2.28 Retirement Date. “Retirement Date” means the later of the Participant’s
fifty-fifth (55th) birthday or completion of five (5) years of Credited Service.

2.29 Scheduled In-Service Withdrawal. “Scheduled In-Service Withdrawal” means a
withdrawal elected by the Participant pursuant to Article IX that is payable or
commences prior to Termination of Employment.

2.30 Specified Employee. “Specified Employee” means any Participant who on
Termination of Employment is an exempt Grade 10E or above.

2.31 Termination Benefit. “Termination Benefit” means a distribution described
in Article VII.

2.32 Termination of Employment. “Termination of Employment” means the
termination of a Participant’s employment with the Company for any reason
whatsoever, whether voluntary or involuntary.

 

4



--------------------------------------------------------------------------------

ARTICLE III

ENROLLMENT AND PARTICIPATION

3.1 Open Enrollment. For each Plan Year, an Eligible Employee, other than an
Eligible Salesperson, may elect to enroll in the Plan by completing Enrollment
Forms during the Open Enrollment Period preceding such Plan Year. If an Eligible
Employee fails to complete Enrollment Forms during an Open Enrollment Period, he
or she shall not be eligible to make Annual Deferrals for such Plan Year but
shall remain eligible to do so for a subsequent Plan Year; provided, that he or
she continues his or her status as an Eligible Employee and completes Enrollment
Forms during a subsequent Open Enrollment Period.

3.2 First Year of Eligibility. An employee who becomes an Eligible Employee,
other than an Eligible Salesperson, on or after the first day of a Plan Year,
may for his or her first year of initial eligibility, complete Enrollment Forms
during the Open Enrollment Period that shall end no later than 30 days after the
Eligible Employee’s Plan Entry Date. In the event an Eligible Employee completes
Enrollment Forms during the Open Enrollment Period following his or her Plan
Entry Date, such elections made thereunder shall only apply to compensation paid
for services performed following receipt of such Enrollment Forms by the
Company. In the event an Eligible Employee fails to complete Enrollment Forms
during such Open Enrollment Period, he or she shall not be eligible to make
Annual Deferrals under the Plan for the remainder of the Plan Year but shall
remain eligible to do so for a subsequent Plan Year; provided, that he or she
continues his or her status as an Eligible Employee and completes Enrollment
Forms during a subsequent Open Enrollment Period. This Section 3.2 shall not
apply to any Eligible Employee who was a former Eligible Employee at any time
during the 24-month period ending on such Eligible Employee’s subsequent Plan
Entry Date unless the balance of all Deferral Accounts was paid to the Eligible
Employee prior to his or her subsequent Plan Entry Date.

3.3 Automatic Enrollment for Restoration or Discretionary Credits. An Eligible
Employee who fails to enroll in the Plan for a Plan Year during an Open
Enrollment Period or an Eligible Salesperson shall automatically be enrolled in
the Plan for any Plan Year for which he or she is entitled to a “Profit Sharing
Restoration Credit” or a “Discretionary Credit” as described in Sections 5.1(b)
and 5.1(d), respectively.

 

5



--------------------------------------------------------------------------------

ARTICLE IV

DEFERRAL ELECTIONS

4.1 Deferral Election. For each Plan Year, an Eligible Employee may make a
Deferral Election on a voluntary basis by properly completing and submitting
Enrollment Forms during the applicable Open Enrollment Period for the Plan Year
subject to the following:

(a) A Deferral Election shall be irrevocable for the Plan Year or, if
applicable, the remainder of the Plan Year unless terminated under Section 4.4.

(b) If an Eligible Employee ceases to be an Eligible Employee during a Plan
Year, a Deferral Election shall continue in effect for the remainder of the Plan
Year unless terminated under Section 4.4.

(c) A Deferral Election may only apply to amounts paid for an Eligible
Employee’s services performed after the date he or she properly completes and
submits his or her Deferral Election Form.

(d) A Deferral Election shall be subject to the requirements set forth in
Sections 4.2 and 4.3 below.

4.2 Maximum Deferral Amount. An Eligible Employee may elect to defer up to one
hundred percent (100%) of Base Salary or, in the case of an Eligible Employee
who enrolls in the Plan under Section 3.1, up to one hundred percent (100%) of
any Bonus earned during the Plan Year. The Committee, in its sole discretion,
may change the maximum deferral percentage for a Plan Year or may replace or
provide other Deferral Election options, including that an Eligible Employee may
elect to defer a specified dollar amount or a percentage of any Bonus earned
during the Plan Year but limited to the extent such Bonus exceeds a specified
dollar amount. A Deferral Election shall be automatically reduced or adjusted if
the Committee determines that such action is necessary or appropriate to meet
Federal, State or other applicable tax withholding obligations or, to the extent
permitted by Code Section 409A, to pay for benefits or other obligations arising
from the Participant’s relationship with the Company.

4.3 Minimum Deferral Amount. An Eligible Employee must elect to defer at least
five thousand dollars ($5,000) (or such other amount as may be designated by the
Committee) for a Plan Year from either Base Salary or, if eligible, from any
Bonus or a combination of Base Salary and Bonus. Compliance with this
Section 4.3 shall be determined prior to the beginning of each Plan Year or, in
the case of an enrollment pursuant to Section 3.2, by the end of the Open
Enrollment Period. If an Eligible Employee’s Deferral Election is stated in the
form of a percentage of Base Salary or, if eligible, Bonus, the adequacy of the
deferral amount shall be based on the Base Salary and any Bonus earned by the
Eligible Employee in the Plan Year preceding the current Plan Year. If it is
determined that a Deferral Election does not meet the minimum deferral
requirements of this Section after it has been placed in effect for a Plan Year,
the Deferral Election, notwithstanding this Section, shall continue in effect
for the Plan Year.

4.4 Termination of Deferral Election. An Eligible Employee’s Deferral Election
for a Plan Year shall be immediately terminated upon his or her Termination of
Employment, a hardship withdrawal under the AMO 401(k) Plan, or a Financial
Hardship Withdrawal under

 

6



--------------------------------------------------------------------------------

Article X. An Eligible Employee may request that his or her Deferral Election
for a Plan Year be terminated upon Disability or severe financial hardship as
defined in Section 10.1; provided, that, in the case of Disability, the Deferral
Election is terminated by the 15th day of the third month following the date the
Eligible Employee incurs the Disability. If an Eligible Employee’s Deferral
Election is terminated under this Section, any Deferral Election for a
subsequent Plan Year shall be made in accordance with Article III.

4.5 Time and Form of Payment. During the applicable Open Enrollment Period, an
Eligible Employee shall elect the time and/or form of payment for each Plan
Year’s Deferral Account upon payment as a Retirement Benefit, Termination
Benefit, Death Benefit or Scheduled In-Service Withdrawal. If an Eligible
Employee fails to timely submit a properly completed Distribution Election Form
during an Open Enrollment Period, e.g., is automatically enrolled in the Plan
pursuant to Section 3.3, the time and form of payment of such Plan Year’s
Deferral Account shall default to the time and form of payment as hereinafter
provided.

 

7



--------------------------------------------------------------------------------

ARTICLE V

DEFERRAL ACCOUNTS

5.1 Deferral Accounts. Solely for record keeping purposes, a Deferral Account
for each Plan Year shall be established and maintained for each Eligible
Employee enrolled in the Plan (hereinafter referred to as “Participant.”) and
credited with the following:

(a) Annual Deferrals, if any, at the time such amounts would otherwise have been
paid to the Participant for the Plan Year;

(b) “Profit Sharing Restoration Credit(s)” equal to the excess, if any, of
(i) the Participant’s “Profit Sharing Contribution” (as defined in the AMO
401(k) Plan) for the Plan Year under the AMO 401(k) Plan, determined as if the
Participant’s “Compensation” (as defined in the AMO 401(k) Plan) had been
calculated without deducting Annual Deferrals made under this Plan, and as if
the “Profit Sharing Contribution” (as defined in the AMO 401(k) Plan) had been
calculated without regard to the limitations imposed by Code Sections 401(a)(4),
401(a)(17) and 415, over (ii) such Participant’s actual “Profit Sharing
Contribution” (as defined in the AMO 401(k) Plan) for such Plan Year under the
AMO 401(k) Plan;

(c) “Matching Contribution Restoration Credit(s)” equal to the excess, if any,
of (i) the Participant’s “Matching Contributions” (as defined in the AMO 401(k)
Plan) for the Plan Year under the AMO 401(k) Plan, determined based on such
Participant’s “Matched Deposits” (as defined in the AMO 401(k) Plan), and as if
the Participant’s “Compensation” (as defined in the AMO 401(k) Plan) had been
calculated without deducting Annual Deferrals made under this Plan, and as if
the “Matching Contributions” (as defined in the AMO 401(k) Plan) had been
calculated without regard to the limitations imposed by Code Sections 401(a)(4),
401(k), 401(m) and 415, over (ii) such Participant’s actual “Matching
Contributions” (as defined in the AMO 401(k) Plan) for such Plan Year under the
AMO 401(k) Plan; provided, however, that the Participant’s Deferral Account
shall be credited with a “Matching Contribution Restoration Credit” only if he
or she has contributed the maximum “Before Tax Deposits” (as defined in the AMO
401(k) Plan) permitted under the terms of the AMO 401(k) Plan for the Plan Year;
and

(d) “Discretionary Credit(s)” in such amounts as the Committee may deem
appropriate (but not to exceed two hundred thousand dollars ($200,000) for any
Participant in any Plan Year), on such terms, including the time and form of
payment of the Discretionary Credit, and subject to such further limits or
conditions, including the maintenance of a separate Deferral Account for all or
portion of such Discretionary Credit for the Plan Year, as the Board or
Committee may prescribe. If a time and form of payment is not specified by the
Board or Committee, that portion of a Discretionary Credit not subject to a
valid Distribution Election Form (as determined under Code Section 409A) shall
be maintained under a separate Deferral Account and the time and form of payment
of that Deferral Account shall default to the time and form of payment as
hereinafter provided.

 

8



--------------------------------------------------------------------------------

The amounts (if any) to be credited to a Participant’s Deferral Account pursuant
to paragraphs (b) and (c) above shall be credited after the end of the Plan Year
to which such credits relate and after such Participant’s actual “Profit Sharing
Contribution” and actual “Matching Contributions” (each as defined in the AMO
401(k) Plan) for such Plan Year under the AMO 401(k) Plan are determined, but
not later than the end of the Plan Year following the Plan Year to which such
credits relate.

5.2 Investment Earnings on Deferral Accounts. The Deferral Accounts of a
Participant shall be credited with investment earnings at the Fund Rate as
provided in Section 5.3.

5.3 Participant Investment Elections

(a) Amounts credited under Section 5.1 with respect to a Plan Year beginning on
or after the Effective Date shall be credited with investment earnings at the
Fund Rate.

(b) The Participant may prospectively change the investment allocation to Fund
Media on a monthly basis in whole or part by submitting an Investment Election
Form or by using such electronic means and under such procedures as the
Committee may permit.

5.4 Fund Media. The initial Fund Media under the Plan as of the Effective Date
shall be as set forth on Appendix A, attached hereto. The Committee may add or
delete Fund Media in its sole discretion from time to time. In the event of a
deletion of a Fund Media, the Committee is not required to provide a new Fund
Media option with similar investment objectives as those of the deleted Fund
Media. For any amounts for which a deleted Fund Media had been selected, the
Committee, in its sole discretion, may select an alternative Fund Media, either
a fixed income Fund Media or an existing Fund Media that has similar investment
objectives as the deleted Fund Media, to which to assign those amounts until the
Participant selects otherwise. The Committee shall have no liability or
responsibility with respect to the absolute or relative return of such
alternative Fund Media to which it assigns such amounts. Participants must make
an investment allocation to Fund Media in whole percentages equal to one hundred
percent (100%), in the aggregate, of the amount invested in his or her Deferral
Accounts.

5.5 Statement of Accounts. The Committee shall provide to each Participant
periodic statements setting forth the balance of the Deferral Accounts
maintained for such Participant. Notwithstanding anything contained in such
statements, the provisions of the Plan shall govern exclusively the actual rate
of interest or investment earnings to be credited and paid.

 

9



--------------------------------------------------------------------------------

ARTICLE VI

RETIREMENT BENEFIT DISTRIBUTIONS

6.1 Entitlement to Retirement Benefits. Upon Termination of Employment on or
after Retirement Date, the Company shall pay to the Participant his or her
Deferral Accounts as Retirement Benefits at such times and in such forms as
provided in Sections 6.2 and 6.3 or as permitted in Section 6.4.

6.2 Time of Commencement. The payment of a Deferral Account payable as a
Retirement Benefit shall commence or shall be made within sixty (60) days
following the date of Termination of Employment (the “default commencement
election”). A Participant may elect during the applicable Open Enrollment Period
that payment of such Deferral Account (other than a Deferral Account established
for a Participant while he or she was an Eligible Salesperson) commence or be
made (i) on the first business day of January of the next following calendar
year, or (ii) on the first business day of January of a later year (not to
exceed ten (10) years from the date of Termination of Employment or, if earlier,
the year in which the Participant attains age seventy (70)). Notwithstanding a
default commencement election or a Participant election to the contrary, the
time of payment of a Retirement Benefit shall be subject to the following rules:

(a) Six-Month Delay. In the case of a Participant who is a Specified Employee,
the payment of a Participant’s Retirement Benefit shall (i) commence or shall be
made no earlier than (1) the first business day after six (6) months following
the Participant’s Termination of Employment or (2) the death of the Participant,
whichever occurs first and (ii) any payments to which such Participant would
have been entitled to during the six-month delay shall be paid on the first day
of the seventh month.

(b) Limited Cash-Out. If the total sum of a Participant’s Deferral Accounts on
the date of his or her Termination of Employment (as adjusted for amounts
accrued as of that date but not yet credited) is less than the applicable dollar
amount under Code Section 402(g)(1)(B) in effect for the Plan Year ($15,500 for
the 2008 Plan Year), in which Termination of Employment occurs, the balance of
such Participant’s Deferral Accounts shall be paid following the date of
Termination of Employment subject to subsection (a) above. This subsection
(b) shall be effective January 1, 2009.

(c) Administrative Delay of Payment. For purposes of this Section 6.2, the
payment of a Retirement Benefit shall be treated as made upon the date specified
herein, if, in the sole discretion of the Company, payment commences or is made
by (i) the last day of the calendar year which contains the scheduled payment
date, (ii) the last day of the calendar year in which a six month delay (as
described in subsection (a)) expires, or (iii) the 15th day of the third
calendar month following the scheduled payment date or delayed payment date,
whichever is the latest to occur.

6.3 Form of Retirement Benefits. A Deferral Account payable as a Retirement
Benefit shall be paid in the form of sixty (60) quarterly installments or, in
the case of an Eligible Salesperson, a single lump sum (the “default payment
form election”). A Participant may elect during the applicable Open Enrollment
Period that such Deferral Account (other than a Deferral Account established for
a Participant while he or she was an Eligible Salesperson) be paid in the

 

10



--------------------------------------------------------------------------------

form of either a single lump sum or in twenty (20) or forty (40) quarterly
installments. Notwithstanding a default payment form election or a Participant
election to the contrary, the form of payment of a Retirement Benefit shall be
subject to the following rules:

(a) Limited Cash-Out. If the total sum of a Participant’s Deferral Accounts on
the date of his or her Termination of Employment (as adjusted for amounts
accrued as of that date but not yet credited) is less than the applicable dollar
amount under Code Section 402(g)(1)(B) in effect for the Plan Year ($15,500 for
the 2008 Plan Year), in which Termination of Employment occurs, the balance of
such Participant’s Deferrals Accounts shall be paid in a single lump sum. This
subsection (a) shall be effective January 1, 2009.

(b) Predetermined Cash-Out of $50,000. If the total sum of a Participant’s
Deferral Accounts on the date of his or her Termination of Employment (as
adjusted for amounts accrued as of that date but not yet credited) is more than
the limited cash-out amount described in subsection (a) but $50,000 or less, his
or her Retirement Benefit(s) shall be paid in a single lump sum at such time or
times as determined under Section 6.2.

6.4 Change in Time or Form of Payment. Effective January 1, 2009, a Participant
may change the time and/or form of payment of a Deferral Account (other than a
Deferral Account established for a Participant while he or she was an Eligible
Salesperson) payable as a Retirement Benefit to any other time and/or form of
payment permitted under Sections 6.2 and 6.3 above; provided, that a Participant
election:

(a) To change the time and/or form of payment shall not take effect until 12
months after the date on which the change is made; and

(b) To change the time and/or form of payment shall require a new time of
payment that is at least five (5) years later than the prior payment date or
first scheduled installment payment date.

Prior to January 1, 2009, a change to the time or form of payment of a Deferral
Account (other than a Deferral Account established for a Participant while he or
she was an Eligible Salesperson) payable as a Retirement Benefit may be made in
accordance with Section 11.4.

 

11



--------------------------------------------------------------------------------

ARTICLE VII

TERMINATION BENEFIT DISTRIBUTIONS

7.1 Entitlement to Termination Benefits. Upon Termination of Employment prior to
Retirement Date, the Company shall pay to the Participant his or her Deferral
Accounts as Termination Benefits at such times and in such forms as provided in
Sections 7.2 and 7.3 or as permitted in Section 7.4.

7.2 Time of Commencement. The payment of a Deferral Account payable as a
Termination Benefit shall commence or shall be made within sixty (60) days
following the date of Termination of Employment (the “default commencement
election”). A Participant may elect during the applicable Open Enrollment Period
that payment of such Deferral Account (other than a Deferral Account established
for a Participant while he or she was an Eligible Salesperson) commence or be
made on the first business day of January of the next following calendar year.
Notwithstanding a default commencement election or a Participant election to the
contrary, the time of payment of a Termination Benefit shall be subject to the
following rules:

(a) Six-Month Delay. In the case of a Participant who is a Specified Employee,
the payment of a Participant’s Termination Benefit shall (i) commence or shall
be made no earlier than (1) the first business day after six (6) months
following the Participant’s Termination of Employment or (2) the death of the
Participant, whichever occurs first and (ii) any payments to which such
Participant would have been entitled to during the six-month delay shall be paid
on the first day of the seventh month.

(b) Limited Cash-Out. If the total sum of a Participant’s Deferral Accounts on
the date of his or her Termination of Employment (as adjusted for amounts
accrued as of that date but not yet credited) is less than the applicable dollar
amount under Code Section 402(g)(1)(B) in effect for the Plan Year ($15,500 for
the 2008 Plan Year), in which Termination of Employment occurs, the balance of
such Participant’s Deferral Accounts shall be paid following the date of
Termination of Employment subject to subsection (a) above. This subsection
(b) shall be effective January 1, 2009.

(c) Administrative Delay of Payment. For purposes of this Section 7.2, the
payment of a Termination Benefit shall be treated as made upon the date
specified herein, if, in the sole discretion of the Company, payment commences
or is made by (i) the last day of the calendar year which contains the scheduled
payment date, (ii) the last day of the calendar year in which a six month delay
(as described in subsection (a)) expires, or (iii) the 15th day of the third
calendar month following the scheduled payment date or delayed payment date,
whichever is the latest to occur.

7.3 Form of Termination Benefits. A Deferral Account payable as a Termination
Benefit shall be paid in the form of a single lump sum (the “default payment
form election”). A Participant may elect during the applicable Open Enrollment
Period that such Deferral Account (other than a Deferral Account established for
a Participant while he or she was an Eligible Salesperson) be paid in the form
of five (5) annual installments. Notwithstanding a default payment form election
or a Participant election to the contrary, the form of payment of a Termination
Benefit shall be subject to the following rules:

(a) Limited Cash-Out. If the total sum of a Participant’s Deferral Accounts on
the date of his or her Termination of Employment (as adjusted for amounts
accrued as of that date but not yet credited) is less than the applicable dollar
amount under Code Section 402(g)(1)(B) in effect for the Plan Year ($15,500 for
the 2008 Plan Year), in which Termination of Employment occurs, the balance of
such Participant’s Deferrals Accounts shall be paid in a single lump sum. This
subsection (a) shall be effective January 1, 2009.

 

12



--------------------------------------------------------------------------------

(b) Predetermined Cash-Out of $50,000. If the total sum of a Participant’s
Deferral Accounts on the date of his or her Termination of Employment (as
adjusted for amounts accrued as of that date but not yet credited) is more than
the limited cash-out amount described in subsection (a) but $50,000 or less, his
or her Termination Benefit(s) shall be paid in a single lump sum at such time or
times as determined under Section 7.2.

7.4 Change in Time or Form of Payment. Effective January 1, 2009, all elections,
including default commencement or payment form elections, as to the time and/or
form of payment of a Deferral Account payable as a Termination Benefit shall be
irrevocable. Prior to January 1, 2009, a change to the time or form of payment
of a Deferral Account (other than a Deferral Account established for a
Participant while he or she was an Eligible Salesperson) payable as a
Termination Benefit may be made in accordance with Section 11.4.

 

13



--------------------------------------------------------------------------------

ARTICLE VIII

DEATH BENEFIT DISTRIBUTIONS

8.1 Entitlement to Death Benefits. If a Participant dies prior to the payment of
a Retirement or Termination Benefit and upon proper notification by the
Participant’s Beneficiary, the Company shall pay to the Beneficiary the
Participant’s Deferral Accounts (as adjusted for amounts accrued as of that date
but not yet credited) as Death Benefits at such times and in such forms as
provided in Sections 8.2 and 8.3 or as permitted in Section 8.4.

8.2 Time of Commencement. The payment of a Deferral Account payable as a Death
Benefit shall commence or shall be made within sixty (60) days following the
date of the Participant’s death unless the Participant dies after Termination of
Employment in which case, payment shall commence or shall be made at the same
time the Deferral Account would have been paid as a Retirement Benefit or
Termination Benefit, whichever is applicable, had the Participant continued to
live. For purposes of this Section 8.2, the payment of a Death Benefit shall be
treated as made upon the date specified herein, if, in the sole discretion of
the Company, payment commences or is made by (i) the last day of the calendar
year which contains the scheduled payment date or (ii) the 15th day of the third
calendar month following the scheduled payment date, whichever is the latest to
occur.

8.3 Form of Death Benefits. A Deferral Account payable as a Death Benefit shall
be paid as follows:

(a) Death of Participant on or after age 55. If a Participant dies prior to
Termination of Employment and on or after age 55 or, prior to January 1, 2009,
his or her Retirement Date, the Deferral Account shall be paid in the same form
as it would have been paid had it been payable as a Retirement Benefit.

(b) Death of Participant prior to age 55. If a Participant dies prior to
Termination of Employment and before reaching age 55 or, prior to January 1,
2009, his or her Retirement Date, the Deferral Account shall be paid in the form
of a single lump sum (the “default payment form election”). A Participant may
elect during the applicable Open Enrollment Period that payment of a Deferral
Account (other than a Deferral Account established for a Participant while he or
she was an Eligible Salesperson) payable as a Death Benefit be in the form of
twenty (20) or forty (40) quarterly installments. Notwithstanding a default
payment form election or a Participant election to the contrary, the form of
payment of a Death Benefit shall be subject to the following rules:

(i) Limited Cash-Out. If the total sum of a Participant’s Deferral Accounts on
the date of his or death (as adjusted for amounts accrued as of that date but
not yet credited) is less than the applicable dollar amount under Code
Section 402(g)(1)(B) in effect for the Plan Year ($15,500 for the 2008 Plan
Year), in which death occurs, the balance of such Participant’s Deferral
Accounts shall be paid in a single lump sum. This paragraph (i) shall be
effective January 1, 2009.

 

14



--------------------------------------------------------------------------------

(ii) Predetermined Cash-Out of $50,000. If the total sum of a Participant’s
Deferral Accounts on the date of his or her death (as adjusted for amounts
accrued as of that date but not yet credited) is more than the limited cash-out
amount described in paragraph (i) but $50,000 or less, his or her Death
Benefit(s) shall be paid in a single lump sum at such time or times as
determined under Section 8.2.

(c) Death after Termination of Employment. If a Participant dies after
Termination of Employment, a Death Benefit shall be paid in the same form as it
would have been paid had the Death Benefit been payable as a Retirement Benefit
or Termination Benefit, whichever is applicable, had the Participant continued
to live or if installments payments began prior to the Participant’s death,
installment payments shall continue as scheduled.

8.4 Change in Time or Form of Payment. Effective January 1, 2009, a Participant
may change the time and/or form of payment of a Deferral Account (other than a
Deferral Account established for a Participant while he or she was an Eligible
Salesperson) payable as a Death Benefit as follows:

(a) A Participant described in Sections 8.3(a) and 8.3(b) may not change the
time of payment specified in Section 8.2.

(b) A Participant described in Section 8.3(a) may change the form of payment by
changing the form of payment for the underlying Retirement Benefit to the extent
permitted under Section 6.4; provided, that (i) the time of payment shall be
governed by Section 8.2 notwithstanding Section 6.4(b) and (ii) the change in
the form of payment was made at least 12 months prior to death.

(c) A Participant described in Section 8.3(b) may not change the form of payment
specified in Section 8.3(b).

(d) A Participant described in Section 8.3(c) may change the time and/or form of
payment by changing the time and/or form of payment for the underlying
Retirement Benefit to the extent permitted under Section 6.4. This subsection
(d) shall only apply to the extent the Deferral Account would have been payable
as a Retirement Benefit had the Participant continued to live.

Prior to January 1, 2009, a change to the form of payment of Deferral Account
(other than a Deferral Account established for a Participant while he or she was
an Eligible Salesperson) payable as a Death Benefit may be made in accordance
with Section 11.4. A change to the time of payment of a Deferral Account (other
than a Deferral Account established for a Participant while he or she was an
Eligible Salesperson) payable as a Death Benefit shall not be permitted under
Section 11.4 except in the event of a Death Benefit paid to a Participant
described in Section 8.3(c).

8.5 Investments After Death. A Participant’s Deferral Accounts shall remain
invested as directed by the Participant (under a default investment election or
a Participant election) unless the Committee receives other investment
directions from a duly appointed representative

 

15



--------------------------------------------------------------------------------

or executor of the deceased Participant. Notwithstanding the foregoing, the
Committee, may in its discretion, transfer the remaining unpaid portions of a
deceased Participant’s Deferral Accounts into one of the Fund Media which is a
fixed income investment at the time which is six (6) months from the death of
the Participant. The Committee shall have no liability or responsibility with
respect to the absolute or relative return of such Fund Media during the period
commencing on the date that the amount is so invested and ending on the date of
payment to the Participant’s Beneficiary of all amounts credited to the
Participant’s Deferral Accounts.

 

16



--------------------------------------------------------------------------------

ARTICLE IX

SCHEDULED IN-SERVICE WITHDRAWALS

9.1 Entitlement to Scheduled In-Service Withdrawal. A Participant may elect that
one or more of his or her Deferral Accounts (other than a Deferral Account
established for a Participant while he or she was an Eligible Salesperson) be
paid as a Scheduled In-Service Withdrawal at such times and in such forms as
permitted in Sections 9.2 and 9.3 below. Notwithstanding an election under this
Article, if a Deferral Account is otherwise payable at a time earlier than a
Scheduled In-Service Withdrawal (or commencement thereof), e.g., due to
distribution on account of Termination of Employment or a withdrawal on account
of Financial Hardship, the Scheduled In-Service Withdrawal shall be superseded
by such earlier payment event and the Deferral Account shall be paid at such
time and in such form as applicable under the earlier payment event.

9.2 Time of Commencement. The payment of a Deferral Account payable as a
Scheduled In-Service Withdrawal shall commence or shall be made in January of
such year as elected by the Participant but in no event earlier than the third
calendar year following the Plan Year for which the Deferral Account was
established.

9.3 Form of Scheduled In-Service Withdrawal. A Deferral Account payable as a
Scheduled In-Service Withdrawal shall be paid in the form of either a single
lump sum or in two (2), three (3) or four (4) annual installments as elected by
the Participant. A Scheduled In-Service Withdrawal shall be paid in the form of
a single lump sum if the total sum of a Participant’s Deferral Accounts
(determined as of the last business day of the calendar year immediately
proceeding the Scheduled In-Service Withdrawal and as adjusted for amounts
accrued as of that date but not yet credited) is $50,000 or less notwithstanding
a Participant election to the contrary.

9.4 Change in Time or Form of Payment. Effective January 1, 2009, a Participant
may not change the form of payment of a Deferral Account payable as a Scheduled
In-Service Withdrawal. A Participant may change the time of payment of a
Scheduled In-Service Withdrawal subject to the following:

(a) No more than two (2) postponements shall be permitted;

(b) A postponement election shall not take effect until 12 months after the date
on which the election is made;

(c) The postponed payment date or first scheduled installment payment date shall
be at least five (5) years later than the prior payment date or first scheduled
installment payment date; and

(d) A postponement election shall not be permitted unless the election is made
at least 12 months prior to payment date or first scheduled installment payment
date.

Prior to January 1, 2009, a change to the time or form of payment of a Deferral
Account payable as a Scheduled In-Service Withdrawal may be made in accordance
with Section 11.4.

 

17



--------------------------------------------------------------------------------

ARTICLE X

FINANCIAL HARDSHIP WITHDRAWALS

10.1 Entitlement to Financial Hardship Withdrawal. A Participant may elect that
one or more of his or her Deferral Accounts or a portion thereof be paid as a
Financial Hardship Withdrawal or may elect that one or more remaining
installments of a Retirement Benefit, Termination Benefit, Death Benefit or
Scheduled In-Service Withdrawal or a portion thereof be immediately paid in a
lump sum as a Financial Hardship Withdrawal.

10.2 Termination of Deferral Election. Any Deferral Election shall be
immediately terminated upon a Financial Hardship Withdrawal.

10.3 Financial Hardship Defined. A Financial Hardship Withdrawal shall be
authorized by the Committee only if the Committee, based upon the Participant’s
representation and such other facts as are known to the Committee, determines
that the withdrawal is on the account of a severe financial hardship resulting
from:

(a) An illness or accident of the Participant, the Participant’s spouse,
beneficiary, or dependents (as defined in Code Section 152, without regard to
Code Section 152(b)(1), (b)(2), and (d)(1)(B));

(b) The loss of the Participant’s property due to casualty;

(c) The need to prevent an imminent eviction of the Participant from his or her
principal residence or foreclosure on the mortgage of the Participant’s
principal residence;

(d) The need to pay medical expenses previously incurred by the Participant, the
Participant’s spouse, beneficiary, or dependents (as defined in subsection
(a) above) or expenses necessary for such persons to obtain medical care;

(e) The need to pay the funeral expenses for the Participant’s spouse,
beneficiary, or dependents (as defined in subsection (a) above); or

(f) Other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant or deemed to be a severe
financial hardship by the Secretary of Treasury or the Internal Revenue Service
through the publication of revenue rulings, notices, and other documents of
general applicability.

It is intended that a Financial Hardship determination shall be consistent with
the requirements of Code Section 409A and the Treasury regulations thereunder;
provided, however, if the Committee determines that a Participant has not
suffered a severe financial hardship for purposes of this Article X, such
determination shall be binding and conclusive on the Participant.

10.4 Amount of Financial Hardship Withdrawal. The amount of a Financial Hardship
Withdrawal shall be determined by the Committee, based upon the Participant’s
representation and such other facts as are known to the Committee, and shall be
limited to that amount as is reasonably necessary to satisfy the hardship
(including amounts necessary to pay any federal, state, or local income taxes or
penalties reasonably anticipated to result from the withdrawal). The Committee
shall make its determination taking into account the following:

(a) The amount of additional compensation that is available from the termination
of a Deferral Election; and

 

18



--------------------------------------------------------------------------------

(b) The amount of funds available (i) from reimbursement or compensation from
insurance or otherwise or (ii) through liquidation of Participant’s assets, to
the extent the liquidation of such assets would not cause a severe financial
hardship.

It is intended that the amount of a Financial Hardship Withdrawal shall be
determined in a manner consistent with the requirements of Code Section 409A and
the Treasury regulations thereunder. Notwithstanding the foregoing, any
determination made by the Committee under this Section 10.4 shall be binding and
conclusive on the Participant.

10.5 Source of Financial Hardship Withdrawal. A Financial Hardship Withdrawal
shall be paid as follows:

(a) A Financial Hardship Withdrawal prior to Termination of Employment shall be
funded in the following order: (i) from remaining installment payments due under
Scheduled In-Service Withdrawals beginning with the Scheduled In-Service
Withdrawal with the least remaining installment payments, (ii) from Scheduled
In-Service Withdrawals not in pay status beginning with the Scheduled In-Service
Withdrawal scheduled to begin the earliest, and (iii) from Deferral Accounts
beginning with the Deferral Account that would be scheduled to begin the
earliest if the Participant had a Termination of Employment.

(b) A Financial Hardship Withdrawal following Termination of Employment shall be
funded in the following order: (i) from remaining installment payments due under
Scheduled In-Service Withdrawals beginning with the Scheduled In-Service
Withdrawal with the least remaining installment payments, (ii) from remaining
installment payments due under Retirement Benefits or Termination Benefits,
whichever is applicable, beginning with the Retirement Benefit or Termination
Benefit with the least remaining installment payments, and (iii) from Retirement
Benefits or Termination Benefits, whichever is applicable, not in pay status
beginning with the Retirement Benefit or Termination Benefit scheduled to begin
the earliest.

 

19



--------------------------------------------------------------------------------

ARTICLE XI

ADDITIONAL BENEFIT PAYMENT RULES

11.1 Constructive Receipt. To the extent permitted under Code Section 409A, the
Committee may change any election or option available under the Plan, or the
form or timing of any benefit payment, if the Committee determines, based on the
advice of counsel or other consultants to the Company, that such a change is
necessary or advisable in order to avoid or limit the risk of adverse tax
consequences to Participants or Beneficiaries under Code Section 409A or based
on application of the doctrine of “constructive receipt” or a similar Federal or
State tax principle.

11.2 Postponement of Payment. To the extent permitted under Code Section 409A,
if the distribution of a Deferral Account would not be deductible to the Company
because of the restrictions imposed by Code Section 162(m) (or any successor
provision), such distribution shall be postponed (to the extent necessary) to
the first business day of the first Plan Year in which the limitation on
deductibility would not apply. Any postponed distribution under this Section
shall be credited with interest or investment earnings at the Fund Rate
otherwise applicable to the Deferral Account at the time when the distribution
was originally scheduled for payment.

11.3 Installment Payments. Installment payments shall be made on the same day of
each quarter or year (depending on whether quarterly or annual installments
apply) following the initial payment. Investment earnings shall be credited to
the date that the Committee selects in its sole discretion for valuation for
distribution purposes and the Committee shall make appropriate adjustments to an
installment amount to reflect investment gains or losses by dividing the
remaining amount of a Participant’s Deferral Account by the remaining number of
installments. For purposes of Code Section 409A, the entitlement to a series of
installment payments shall be treated as the entitlement to a single payment.

11.4 Transition Election Rule. To the extent permitted under Sections 6.4, 7.4,
8.4, and 9.4, a Participant may change the time and/or form of payment of a
Deferral Account by submitting a new Distribution Election Form by such date as
is established by the Company but in no event later than December 31, 2008. A
change in the time and/or form of payment of a Deferral Account shall only be
permitted under this Section if the Deferral Account would not otherwise be paid
in 2008 and the change does not cause a Deferral Account to be paid in 2008 that
would not otherwise be paid in 2008. Analogous transition election rules are
authorized for election changes made during the 2005, 2006, and 2007 Plan Years.

 

20



--------------------------------------------------------------------------------

ARTICLE XII

ADMINISTRATION OF THE PLAN

12.1 Administration by Committee. This Plan shall be administered by the
Corporate Benefits Committee of AMO (the “Committee”) which shall exercise such
powers and have such duties in administering the Plan as are hereinafter set
forth. If a member of the Committee is also a Participant in this Plan, any
action taken by the Committee solely with respect to the particular interest in
this Plan of a Committee member shall be taken by the remaining members of the
Committee.

12.2 Committee Authority; Rules and Regulations. The Committee shall have
discretionary authority to (i) make, amend, interpret and enforce all
appropriate rules and regulations for the administration of the Plan,
(ii) decide or resolve any and all questions, including interpretations of the
Plan, as may arise in connection with the Plan, and (iii) take or approve all
such other actions relating to the Plan (other than amending or terminating the
Plan); provided, however, that the Board may, by written notice to the
Committee, withdraw all or any part of the Committee’s authority at any time, in
which case such withdrawn authority shall immediately revest in the Board. The
decision or action of the Committee in respect of any question arising out of or
in connection with the administration, interpretation and application of this
Plan and the rules and regulations promulgated hereunder shall be final,
conclusive and binding upon all persons having any interest in the Plan.

12.3 Appointment of Agents. In the administration of the Plan, the Board or the
Committee may from time to time employ agents (which may include officers and
employees of the Company) and delegate to them such administrative duties as the
Board or the Committee see fit and may from time to time consult with counsel
who may be counsel to the Company.

12.4 Application for Benefits. The Committee may require any person claiming
benefits under the Plan to submit an application therefor, together with such
documents and information as the Committee may require. In the case of any
person suffering from a disability or other condition which prevents such person
from making personal application for benefits, the Committee may, in its
discretion, permit application to be made by another person acting on his or her
behalf. Notwithstanding the foregoing, if the Committee shall have all
information necessary to determine the amount and form of Plan benefits payable
to a Participant or Beneficiary who is entitled to benefit payments under this
Plan (including, to the extent applicable and without limiting the generality of
the foregoing, the name, age, sex and proper mailing address of all parties
entitled to benefit payments), then the failure of a Participant or Beneficiary
to file an application for benefits shall not cause the Committee to defer the
commencement of benefit payments beyond the benefit commencement date required
under this Plan.

12.5 Action on Application. The Committee or a claims official designated by the
Committee shall review an application for benefits in accordance with the
procedures established by the Committee subject to the following administrative
procedures set forth in this Section.

(a) The Committee or a claims official designated by the Committee shall furnish
the Participant, Beneficiary, or in either case, his or her authorized
representative

 

21



--------------------------------------------------------------------------------

(the “Claimant”) with written or electronic notice of the decision rendered with
respect to an application for benefits within 90 days following its receipt and
all necessary documents and information by the Committee or a claims official
designated by the Committee unless special circumstances require an extension of
time for processing the application. In the event an extension is necessary,
written or electronic notice of the extension shall be furnished to the Claimant
prior to the expiration of the initial 90-day period. The notice shall indicate
the special circumstances requiring an extension of time and the date by which a
decision is expected to be rendered. In no event shall the period of the
extension exceed 90 days from the end of the initial 90-day period.

(b) In the case of a denial of the Claimant’s claim in whole or in part, the
written or electronic notice of such denial shall set forth (i) the specific
reasons for the denial, (ii) references to the Plan provisions upon which the
denial is based, (iii) a description of any additional information or material
necessary for perfection of the claim (together with an explanation why such
material or information is necessary), (iv) an explanation of the Plan’s appeals
procedures, and (v) a statement of the Claimant’s right to bring a civil action
under Section 502(a) of ERISA if his or her claim is denied upon appeal.

(c) In the case of a denial of a claim, a Claimant who wishes to appeal the
decision shall follow the administrative procedures for an appeal as set forth
in Section 12.6 below.

12.6 Appeals Procedures. A Claimant who wishes to appeal the denial of his or
her claim for benefits shall follow the administrative procedures for an appeal
as set forth in this Section and shall exhaust such administrative procedures
prior to seeking any other form of relief. Appeals shall be reviewed by the
Committee in accordance with the procedures established by the Committee subject
to the following administrative procedures set forth in this Section.

(a) In order to appeal a decision rendered with respect to his or her claim for
benefits, a Claimant must file an appeal with the Committee in writing within
60 days following his or her receipt of the notice of denial with respect to the
claim.

(b) The Claimant’s appeal may include written comments, documents, records and
other information relating to his or her claim. The Claimant may review all
pertinent documents and, upon request, shall have reasonable access to or be
provided free of charge, copies of all documents, records, and other information
relevant to his or her claim.

(c) The Committee shall provide a full and fair review of the appeal and shall
take into account all claim related comments, documents, records, and other
information submitted by the Claimant without regard to whether such information
was submitted or considered under the initial determination or review of the
initial determination.

(d) The Committee shall furnish the Claimant with written or electronic notice
of the decision rendered with respect to an appeal within 60 days following
receipt of the

 

22



--------------------------------------------------------------------------------

appeal and all necessary documents and information by the Committee unless the
Committee determines that special circumstances require an extension of time for
processing the appeal. In the event an extension is necessary, written or
electronic notice of the extension shall be furnished to the Claimant prior to
the expiration of the initial 60-day period. The notice shall indicate the
special circumstances requiring an extension of time and the date by which a
final decision is expected to be rendered. In no event shall the period of the
extension exceed 60 days from the end of the initial 60-day period.

(e) In the case of a denial of an appeal, the written or electronic notice of
such denial shall set forth (i) the specific reasons for the denial,
(ii) references to the Plan provisions upon which the denial is based, (iii) a
statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relating to his or her claim for benefits, and (iv) a statement of
the Claimant’s right to bring a civil action under Section 502(a) of ERISA.

 

23



--------------------------------------------------------------------------------

ARTICLE XIII

CHANGE IN CONTROL

13.1 Effect of a Change in Control. Notwithstanding any other provision of the
Plan, in the event that a Change in Control (as defined in Section 13.2) occurs
on or after the Effective Date hereof, the Company may not amend or terminate
the Plan in any manner in order to (i) change downward the method of determining
the Fund Rate of any Fund Media to be credited to the Deferral Accounts of
Participants thereafter without the written consent of such Participants, or
(ii) modify or eliminate any distribution method, selection of Fund Media,
option or election (including all such methods, options and elections set forth
in Articles V through XI of the Plan) available to Participants with respect to
Deferral Accounts and Deferral Elections that exist on the date such Change in
Control occurs.

13.2 Change in Control Defined. As used in this Plan, “Change in Control” shall
mean the following and shall be deemed to occur if any of the following events
occur:

(a) Any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (a “Person”),
is or becomes the “beneficial owner,” as defined in Rule 13d-3 under the
Exchange Act (a “Beneficial Owner”), directly or indirectly, of securities of
AMO representing (i) twenty percent (20%) or more of the combined voting power
of AMO’s then outstanding voting securities, which acquisition is not approved
in advance of the acquisition or within thirty (30) days after the acquisition
by a majority of the Incumbent Board (as hereinafter defined) or
(ii) thirty-three percent (33%) or more of the combined voting power of AMO’s
then outstanding voting securities, without regard to whether such acquisition
is approved by the Incumbent Board;

(b) Individuals who, as of the Effective Date hereof, constitute the Board of
Directors (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board of Directors, provided that any person becoming a director
subsequent to the Effective Date hereof whose election, or nomination for
election by AMO’s stockholders, is approved by a vote of at least a majority of
the directors then comprising the Incumbent Board (other than an election or
nomination of an individual whose initial assumption of office is in connection
with an actual or threatened election contest relating to the election of the
directors of AMO, as such terms are used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act) shall, for the purposes of this Plan, be
considered as though such person were a member of the Incumbent Board of AMO;

(c) The consummation of a merger, consolidation or reorganization involving AMO,
other than one which satisfies both of the following conditions:

(i) a merger, consolidation or reorganization which would result in the voting
securities of AMO outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
another entity) at least fifty-five percent (55%) of the combined voting power
of the voting securities of AMO or such other entity resulting from

 

24



--------------------------------------------------------------------------------

the merger, consolidation or reorganization (the “Surviving Corporation”)
outstanding immediately after such merger, consolidation or reorganization and
being held in substantially the same proportion as the ownership in AMO’s voting
securities immediately before such merger, consolidation or reorganization, and

(ii) a merger, consolidation or reorganization in which no Person is or becomes
the Beneficial Owner, directly or indirectly, of securities of AMO representing
twenty percent (20%) or more of the combined voting power of AMO’s then
outstanding voting securities; or

(d) The stockholders of AMO approve a plan of complete liquidation of AMO or an
agreement for the sale or other disposition by AMO of all or substantially all
of AMO’s assets.

Notwithstanding the preceding provisions of this Section 14.2, a Change in
Control shall not be deemed to have occurred if the Person described in the
preceding provisions of this Section 13.2 is (i) an underwriter or underwriting
syndicate that has acquired the ownership of any of AMO’s then outstanding
voting securities solely in connection with a public offering of AMO’s
securities, (ii) AMO or any subsidiary of AMO or (iii) an employee stock
ownership plan or other employee benefit plan maintained by AMO (or any of its
affiliated companies) that is qualified under the provisions of the Code. In
addition, notwithstanding the preceding provisions of this Section 13.2, a
Change in Control shall not be deemed to have occurred if the Person described
in the preceding provisions of this Section 13.2 becomes a Beneficial Owner of
more than the permitted amount of outstanding securities as a result of the
acquisition of voting securities by AMO which, by reducing the number of voting
securities outstanding, increases the proportional number of shares beneficially
owned by such Person, provided, that if a Change in Control would occur but for
the operation of this sentence and such Person becomes the Beneficial Owner of
any additional voting securities (other than through the exercise of options
granted under any stock option plan of the Company or through a stock dividend
or stock split), then a Change in Control shall occur. Finally, notwithstanding
the preceding provisions of this Section 13.2, a Change in Control shall not be
deemed to have occurred as a result of the Distribution.

 

25



--------------------------------------------------------------------------------

ARTICLE XIV

TRUST AND INSURANCE CONTRACTS

14.1 Trust Information. The Trust Agreement for Advanced Medical Optics, Inc.
Executive Deferred Compensation Plan (the “Trust” or “Trust Agreement”)
previously established by the Company and First American Trust, FSB (the
“Trustee”) for the purpose of carrying out the provisions of the Predecessor
Plan shall continue for the purposes of carrying out the provisions of this Plan
and is made a part hereof. The Trust shall continue to be a grantor trust within
the meaning of subpart E, part I, subchapter J, chapter 1, subtitle A of the
Code.

14.2 Funding of Trust. All amounts of Base Salary or Bonuses that are subject to
Deferral Elections by Participants under this Plan shall be contributed by the
Company to the Trust (or directly to insurance contracts or other investment
vehicles to be held by the Trustee as part of the Trust’s assets) at or about
the same time as such amounts are credited to the Deferral Accounts of
Participants. For each Plan Year, an amount equal to all Profit Sharing
Restoration Credits shall be contributed by the Company to the Trust (or
directly to insurance contracts or other investment vehicles to be held by the
Trustee as part of the Trust’s assets) no later than ninety (90) days after all
“Profit Sharing Contributions” (as defined in the AMO 401(k) Plan), if any, have
been made to the AMO 401(k) Plan for the same Plan Year. For each Plan Year, an
amount equal to all Matching Contribution Restoration Credits shall be
contributed by the Company to the Trust (or directly to insurance contracts or
other investment vehicles to be held by the Trustee as part of the Trust’s
assets) no later than ninety (90) days after all “Matching Contributions” (as
defined in the AMO 401(k) Plan, and including additional “Matching
Contributions” under Section 5.3(b) of the AMO 401(k) Plan), if any, have been
made to the AMO 401(k) Plan for the same Plan Year. All amounts of a
Discretionary Credit shall be contributed by the Company to the Trust (or
directly to insurance contracts or other investment vehicles to be held by the
Trustee as part of the Trust’s assets) no later than ninety (90) days after the
determination of such Discretionary Credit.

14.3 Investment in Insurance Contracts. The Committee shall direct the Trustee
to invest the majority or all of the assets of the Trust in life insurance
contracts, to be selected by the Committee, on the lives of Participants. In
order for a Participant’s Deferral Election Form to be effective, the Committee
may require that each Participant cooperate in signing an insurance application,
submit to medical examination, and provide any relevant information to third
parties, including the insurance company(ies) or outside consultants. Such
information shall be held in confidence by those who receive it and such
information shall not be provided to the Committee or the Company. Participation
shall not be denied to an Eligible Employee because he or she is not insurable
or must be rated in order for insurance to be issued.

14.4 Investment in Fund Media. With respect to assets of the Trust attributable
to Deferral Elections where the Fund Rate applies, the Committee may provide, in
its sole discretion, methods by electronic means or otherwise for Participants
(or the Committee where the Plan so provides) to make or change investment
decisions consistent with the terms of the Plan.

 

26



--------------------------------------------------------------------------------

ARTICLE XV

MISCELLANEOUS PROVISIONS

15.1 Designation of Beneficiary. A Participant shall be entitled to designate
one or more individuals or entities, in any combination, as his or her
“Beneficiary” or “Beneficiaries” to receive any Plan payments to which such
Participant is entitled as of, or by reason of, his or her death. Any such
designation may be made or changed at any time prior to the Participant’s death
by written notice filed with the Committee, with such written notice to be in
such form and contain such information as the Committee may from time to time
determine. In the event that either (i) a Beneficiary designation is not on file
at the date of a Participant’s death, (ii) no Beneficiary survives the
Participant, or (iii) no Beneficiary is living at the time any payment becomes
payable under this Plan, then, for purposes of making any further payment of any
unpaid benefits under this Plan, such Participant’s Beneficiary or Beneficiaries
shall be deemed to be the estate of the Participant. With respect to a
Participant who is a Participant in the Predecessor Plan, the “Beneficiary” or
“Beneficiaries” (as defined in the Predecessor Plan), if any, designated by such
Participant under the Predecessor Plan, as determined immediately prior to the
Effective Date, shall be the Beneficiary or Beneficiaries of such Participant,
unless such Participant revokes such designation on or after the Effective Date.

15.2 Payments During Incapacity. In the event a Participant (or Beneficiary) is
under mental or physical incapacity at the time of any payment to be made to
such Participant (or Beneficiary) pursuant to this Plan, any such payment may be
made to the conservator or other legally appointed personal representative
having authority over and responsibility for the person or estate of such
Participant (or Beneficiary), as the case may be, and for purposes of such
payment references in this Plan to the Participant (or Beneficiary) shall mean
and refer to such conservator or other personal representative, whichever is
applicable. In the absence or any lawfully appointed conservator or other
personal representative of the person or estate of the Participant (or
Beneficiary), any such payment may be made to any person or institution that has
apparent responsibility for the person and/or estate or the Participant (or
Beneficiary) as determined by the Committee. Any payment made in accordance with
the provisions of this Section 15.2 to a person or institution other than the
Participant (or Beneficiary) shall be deemed for all purposes of this Plan as
the equivalent of a payment to such Participant (or Beneficiary), and the
Company shall have no further obligation or responsibility with respect to such
payment.

15.3 Domestic Relations Orders. Notwithstanding any provision in the Plan to the
contrary and subject to the approval of the Committee, in the event all or
portion of a Participant’s Deferral Accounts is awarded to an individual
(hereinafter referred to as the “alternate payee”) pursuant to a domestic
relations order entered by a court in settlement of marital property rights
(hereinafter referred to as a “DRO”), the awarded benefit shall be distributed
to the alternate payee in a single lump sum as soon as administratively feasible
following receipt of the DRO by the Company. It is intended that a DRO shall be
approved by the Committee only if it meets the applicable requirements of a
“qualified domestic relations order” as defined in Code Section 414(p).

15.4 Prohibition Against Assignment. Except as otherwise expressly provided in
Sections 15.1, 15.2, and 15.3 hereof, the rights, interests and benefits of a
Participant under this Plan (i) may not be sold, assigned, transferred, pledged,
hypothecated, gifted, bequeathed or

 

27



--------------------------------------------------------------------------------

otherwise disposed of to any other party by such Participant or any Beneficiary,
executor, administrator, heir, distributee or other person claiming under such
Participant, and (ii) shall not be subject to execution, attachment or similar
process. Any attempted sale, assignment, transfer, pledge, hypothecation, gift,
bequest or other disposition of such rights, interests or benefits contrary to
the foregoing provisions of this Section 15.4 shall be null and void and without
effect.

15.5 Binding Effect. The provisions of this Plan shall be binding upon the
Company, the Participants and any successor-in-interest to the Company or to any
Participant.

15.6 No Transfer of Interest. Other than as provided in Article XIV and in the
Trust Agreement, benefits under this Plan shall be payable solely from the
general assets of the Company and no person shall be entitled to look to any
source for payment of such benefits other than the general assets of the
Company. The Company shall have and possess all title to, and beneficial
interest in, any and all funds or reserves maintained or held by the Company on
account of any obligation to pay benefits as required under this Plan, whether
or not earmarked by the Company as a fund or reserve for such purpose; any such
funds or reserves shall be subject to the claims of the creditors of the
Company, and the provisions of this Plan are not intended to create, and shall
not be interpreted as vesting, in any Participant, Beneficiary or other person,
any right to or beneficial interest in any such funds or reserves.

15.7 Amendment or Termination of the Plan. AMO, by action of its Board of
Directors or a committee thereof, may amend this Plan from time to time in any
respect that it deems appropriate or desirable, and may terminate this Plan at
any time; provided, however, that any such Plan amendment or Plan termination
shall not, without a Participant’s written consent, be given effect with respect
to such Participant to the extent such Plan amendment or Plan termination
operates to reduce or eliminate (except to the extent that amounts are
distributed under the Plan) such Participant’s Deferral Account as of the date
of such amendment or termination. In addition, if the Board amends the Plan so
as to make a change in the formula for determining the Fund Rate of any Fund
Media to be credited under the Plan, such amendment shall not become effective
until thirty (30) days advance written notice is given to Participants.

15.8 No Right to Employment. This Plan is voluntary on the part of the Company,
and the Plan shall not be deemed to constitute an employment contract between
the Company and any Participant, nor shall the adoption or existence of the Plan
or any provision contained in the Plan be deemed to be a required condition of
the employment of any Participant. Nothing contained in this Plan shall be
deemed to give any Participant the right to continued employment with the
Company, and the Company may terminate the employment of any Participant at any
time, in which case the Participant’s rights arising under this Plan shall be
only those expressly provided under the terms of this Plan.

15.9 Notices. All notices, requests, or other communications (hereinafter
collectively referred to as “Notices”) required or permitted to be given
hereunder or which are given with respect to this Plan shall be in writing and
may be personally delivered, or may be deposited in the United States mail,
postage prepaid and addressed as follows:

 

To the Company or the Committee at:   

Advanced Medical Optics, Inc.

1700 E. St. Andrew Place

     

P. O. Box 25162

Santa Ana, California 92799-5162

cc: General Counsel

   To Participant at:   

The Participant’s residential mailing address as

reflected in the Company’s employment records

 

28



--------------------------------------------------------------------------------

A Notice which is delivered personally shall be deemed given as of the date of
personal delivery, and a Notice mailed as provided herein shall be deemed given
on the second business day following the date so mailed. Any Participant may
change his or her address for purposes of Notices hereunder pursuant to a Notice
to the Committee, given as provided herein, advising the Committee of such
change. The Company and/or the Committee may at any time change its address for
purposes of Notices hereunder pursuant to a Notice to all Participants, given as
provided herein, advising the Participants of such change.

15.10 Governing Law. This Plan shall be governed by, interpreted under, and
construed and enforced in accordance with ERISA and, to the extent applicable,
the internal laws (and not the laws pertaining to conflicts or choice of laws),
of the State of California applicable to agreements made and to be performed
wholly within the State of California.

15.11 Titles and Headings; Gender of Terms. Article and Section headings herein
are for reference purposes only and shall not be deemed to be part of the
substance of this Plan or in any way to enlarge or limit the meaning or
interpretation of any provision in this Plan. Use in this Plan of the masculine,
feminine or neuter gender shall be deemed to include each of the omitted genders
if the context so requires.

15.12 Severability. In the event that any provision of this Plan is found to be
invalid or otherwise unenforceable by a court or other tribunal of competent
jurisdiction, such invalidity or unenforceability shall not be construed as
rendering any other provision contained herein invalid or unenforceable, and all
such other provisions shall be given full force and effect to the same extent as
though the invalid and unenforceable provision was not contained herein.

15.13 Tax Effect of Plan. The Company does not warrant any tax benefit nor any
financial benefit under the Plan. Without limiting the foregoing, directors,
officers, and employees of the Company (other than in their capacity as
Participants) shall be held harmless by the Company from, and shall not be
subject to any liability on account of, any Federal or State tax consequences or
any consequences under ERISA of any determination as to the amount of Plan
benefits to be paid, the method by which Plan benefits are paid, the persons to
whom Plan benefits are paid, or the commencement or termination of the payment
of Plan benefits.

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Plan to be executed on this 3rd
day of December, 2008.

 

ADVANCED MEDICAL OPTICS, INC.,

a Delaware corporation

By:  

/s/ AIMEE WEISNER

  Aimee Weisner   Executive Vice President, Administration, and Secretary

 

30



--------------------------------------------------------------------------------

APPENDIX A

Fund Media

The following are designated as the initial Fund Media as of June 1, 2008
subject to addition or deletion as set forth in Section 5.4 of the Plan:

BlackRock Money Market -Class A

PIMCO Total Return -Admin Class

BlackRock Diversified -Class A

FI Value Leaders -Class D

Legg Mason Partners Variable Equity Index -Class I

Janus Forty

Third Avenue Small Cap Value -Class B

Templeton Foreign Securities -Class 2

AIM V.I. International Growth -Series I Shares

This Appendix A shall be changed automatically to reflect the current Fund Media
when the Committee adds or deletes Fund Media in accordance with Section 5.4 of
the Plan.

 

A-1